           Case 1:18-cv-01037-PAC Document 81 Filed 07/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ALEJANDRO HUGGINS, on behalf of                                :
Himself and others similarly situated,                         :
                                                               :
                           Plaintiff,                          :   18-cv-1037 (PAC)
                                                               :
                  - against -                                  :   ORDER
                                                               :
CHESTNUT HOLDINGS INC., 1425 U                                 :
LLC, and JONATHAN WIENER,                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

HONORABLE PAUL A. CROTTY, United States District Judge:

        The Plaintiffs in this Fair Labor Standards Act (“FLSA”) action moved for conditional

certification of their collective action under 29 U.S.C. § 216(b). On May 29, 2020 this Court

granted conditional certification under the two-step process established by the Second Circuit,

permitting notice to be sent to potential opt-in plaintiffs. Huggins v. Chestnut Holdings Inc., 18-

cv-1037 (PAC), 2020 WL 2787628, at *1 (S.D.N.Y. May 29, 2020). Defendants Chestnut

Holdings and Jonathan Weiner move for reconsideration on the grounds that the Court

overlooked controlling authority and its own prior opinion, and committed plain error, when it

“fail[ed] to make any finding on the threshold issue of whether Chestnut Holdings or Weiner

employed any superintendents, under a joint employment theory or otherwise.” Dkt. 74, Attach.

1, at 1–2. The motion is DENIED.

        The Defendants clearly would prefer to be done with this litigation. It is a preference

they share with many defendants. However, their joint-employer argument was premature on the

motion for conditional certification, the Court said so at the time, and it remains untimely. Roy

v. FedEx Ground Package Sys., Inc., 353 F. Supp. 3d 43, 69 (D. Mass. 2018) (finding that the
          Case 1:18-cv-01037-PAC Document 81 Filed 07/16/20 Page 2 of 3



defendant’s joint-employer argument “involve[d] fact-intensive inquiries that should not be

addressed on this undeveloped record and are more appropriate for consideration at stage two of

the collective action certification process”); Johnson v. VCG Holding Corp., 802 F. Supp. 2d

227, 239 (D. Me. 2011) (“These issues are properly reserved for dispositive motions or for the

second stage of the class certification process.”). The Defendants do not cite a single case, much

less a controlling authority, for the principle that the Court must decide the joint-employer issue

at the first step of certifying the collective action.

        “The party moving for reconsideration must ‘point to controlling decisions or data that

the court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.’” In the Matter of Energetic Tank, 1:18-Cv-1359 (PAC)

(RWL), 2020 WL 978257, at *1 (S.D.N.Y. Feb. 28, 2020) (quoting Schrader v. CSX Transp.,

Inc., 70 F.3d 255, 257 (2d Cir. 1995)). Here, the sole authority to which the Defendants refer is

this Court’s own earlier Order compelling discovery in which it observed that “[r]esolution of

this joint-employer issue will have a critical impact on the scope of this litigation, as well as its

viability as a collective action.” Huggins v. Chestnut Holdings Inc., 18 Civ. 1037 (PAC), 2019

WL 2616252, at *3 (S.D.N.Y. June 25, 2019). That matter-of-fact statement clearly did not

commit the Court to ruling on joint-employer status on limited discovery at the first stage of the

certification process. The Court’s observation was furthermore made in the context of the

Defendants’ persistent “refus[al] to produce any of the proposed collective action discovery,

including . . . discovery requests relating to whether they jointly employed Plaintiff.” Id. at *2.

        Finally, the Court clearly addressed the joint employer issue in its conditional

certification Order when it reserved ruling until step two of the collective action determination,

after “further discovery is conducted.” Huggins, 2020 WL 2787628, at *2. As a result, this
         Case 1:18-cv-01037-PAC Document 81 Filed 07/16/20 Page 3 of 3



motion for reconsideration is nothing other than “an attempt to ‘relitigate an issue already

decided.’” In re Zimmer M/L Taper Hip Prosthesis or M/L Taper Hip Prosthesis with Kinective

Tech. and Versys Femoral Head Prods. Liab. Litig., MDL No. 2859, 2020 WL 1812801, at *2

(S.D.N.Y. Apr. 9, 2020) (quoting Schrader, 70 F.3d at 257).

       The motion for reconsideration is DENIED. The Clerk of Court is directed to close the

motion at Docket No. 74.




 Dated: New York, New York                        SO ORDERED
        July 15, 2020

                                                  ________________________
                                                  PAUL A. CROTTY
                                                  United States District Judge
